Hunt, Presiding Justice
Bobby Eugene Boysworth, Jr. was convicted of felony murder and possession of a firearm during the commission of a crime.1 He appeals, and we affirm.
1. After reviewing the evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
*384Decided September 13, 1993
Reconsideration denied October 1, 1993.
Peter D. Johnson, for appellant.
Daniel J. Craig, District Attorney, Daniel W. Hamilton, Assistant District Attorney, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Matthew P. Stone, Staff Attorney, for appellee.
2. The defendant’s remaining enumerations of error are without merit.

Judgment affirmed.


All the Justices concur.


 The homicide occurred on February 2, 1991. Boysworth was found guilty of felony murder, with aggravated assault as the underlying felony, and possession of a firearm during the commission of a crime on June 12,1992; he was sentenced to life imprisonment for felony murder and five years imprisonment for possession of a firearm during the commission of a crime, sentences to run consecutively. He filed a motion for new trial on June 23, 1992, and an amended motion for new trial on November 16,1992. His motion for new trial was denied on November 23, 1992, and he filed his notice of appeal in this Court on November 30, 1992. The appeal was docketed on February 9, 1993, and submitted for decision on briefs on March 26, 1993. The conviction of Boysworth’s co-defendant, Mark Steven Lamb, was affirmed in Lamb v. State 263 Ga. 118 (428 SE2d 349) (1993).